IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs November 2, 2004

              RANDALL EDWIN COBB v. STATE OF TENNESSEE

                    Direct Appeal from the Circuit Court for Obion County
                    No. 9-421, 9-422, 9-423   William B. Acree, Jr., Judge



                   No. W2004-00156-CCA-R3-HC - Filed February 18, 2005



The petitioner, Randall Edwin Cobb, appeals pro se from the order of the Obion County Circuit
Court dismissing his petition for habeas corpus relief for failure to state a claim. The petitioner pled
guilty in June 2000 to one count for possession of cocaine, a Schedule II controlled substance, with
the intent to sell within 1000 feet of a school zone, a Class B felony, and on two counts for sale of
a controlled substance within 1000 feet of a school zone, each a Class B felony. In this appeal, he
challenges: (1) whether the trial court properly dismissed his habeas corpus petition; (2) whether the
petition stated a claim for relief; (3) whether the judgments are void; and (4) whether the indictments
were defective. After reviewing the matter, we affirm the decision of the trial court, but remand for
entry of corrected judgments.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Randall Edwin Cobb, Northwest Correctional Complex, Tiptonville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Richard H. Dunavant, Assistant Attorney
General; Thomas A. Thomas, District Attorney General; and James Cannon, Assistant District
Attorney, for the appellee, State of Tennessee.

                                              OPINION

                       I. FACTS AND PROCEDURAL BACKGROUND

        This case stems from a five count indictment charging the petitioner with: (1) one count for
possession of cocaine with intent to sell within one thousand (1,000) feet of a school; (2) two counts
for sale of cocaine within one thousand (1,000) feet of a school; and (3) two counts for delivery of
cocaine within one thousand (1,000) feet of a school. The petitioner pled guilty to the counts for
possession and sale in exchange for dismissal of the two counts for delivery.

       The trial court entered standard judgment forms that listed the defendant as both a Range I
standard offender and as a school zone offender. These two classifications contradict each other.
Range I standard offenders are eligible for parole at thirty percent (30%) service of a sentence.
Tennessee Code Annotated section 39-17-433 states that school zone offenders must serve one
hundred percent (100%) of the minimum sentence.

       The trial court entered “corrected judgments” to address this problem. These forms state,
“corrected judgment to reflect school zone-100% sentence.” Unfortunately, the trial court once again
checked both the Range I standard offender and the school zone classifications.

         Three and one-half (3 ½) years subsequent to the entry of his guilty plea, the petitioner filed
a pro se petition for writ of habeas corpus. He argued that the error on the judgment forms voids
each sentence and that the indictments fail to adequately charge the offense because they do not cite
the specific school zone statute, Tennessee Code Annotated section 39-17-432. The indictments
state, “said violation occurred on the grounds or facilities of a school or within one thousand feet
(1000 ft.) of the real property that comprised a public or private elementary school, middle school
or secondary school.”1 They also cite Tennessee Code Annotated section 39-17-417, which defines
the drug offense.

        The trial court summarily dismissed the petition without an evidentiary hearing. The
petitioner now brings this appeal.

                                                   II. ANALYSIS

        The legal issues raised in habeas corpus petitions are questions of law that require de novo
review. Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2001). The grounds upon which a court will grant
habeas corpus relief are very narrow. Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn. 2002); State v.
Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). Habeas corpus relief is available only when a judgment
is void or when a sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A void
sentence is one that strikes at the jurisdictional integrity of the trial court. Id. The face of the
judgment must reflect “that a convicting court was without jurisdiction or authority to sentence a
defendant.” Id. at 162. Neither the trial court nor this Court can review proof beyond the face of the
record to find a judgment void. See Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992).

                                                    A. Indictments



         1
             It has not escaped this Court’s attention that the petitioner has attached to his brief an indictment that fails
to state this language. However, this indictment, 9-420, was dismissed. The petitioner failed to include with his brief
copies of the indictments upon which he was actually convicted..

                                                            -2-
        The petitioner argues that the judgments are void because the indictments are defective. He
claims that they fail to adequately charge a school zone offense. We review this matter because “the
sufficiency of an indictment can be reviewable as a habeas corpus claim.” See Wyatt v. State, 24
S.W.3d 319 (Tenn. 2000).

        An indictment must include a sufficient description of the offense so as to ensure that the
accused understands the nature of the charge. Jackson v. Virginia, 443 U.S. 307, 314 (1979). The
essential functions of the indictment are to provide notice of the charged offense, to enable the trial
court to enter a proper judgment of conviction, and to afford protection for the accused against
double jeopardy. State v. Byrd, 820 S.W.2d 739, 741 (Tenn. 1991). The form of an indictment in
Tennessee is prescribed by statute:


       The indictment must state the facts constituting the offense in ordinary and concise
       language, without prolixity or repetition, in such a manner as to enable a person of
       common understanding to know what is intended, and with that degree of certainty
       which will enable the court, on conviction, to pronounce the proper judgment . . . .


Tenn. Code Ann. § 40-13-202 (2003).


        Our supreme court has relaxed the strict pleading requirements of former common law
indictments. See State v. Hill, 954 S.W.2d 725 (Tenn. 1997). An indictment that achieves its
“overriding purpose of notice to the accused will be considered sufficient to satisfy both
constitutional and statutory requirements.” State v. Hammonds, 30 S.W.3d 294, 300 (Tenn. 2000).

       The indictments in this case list the statute defining the specific drug charges, Tennessee
Code Annotated section 39-17-417, and state language from the school zone statute. The petitioner
argues that the failure to cite the school zone penalty statute renders the indictments void. We
disagree.


        The language of the indictments provides clear identification and notice of the charges. We
have previously held that reference to a particular statute or code section is unnecessary to provide
notice. See Malone v. State, 707 S.W.2d 541, 543 (Tenn. Crim. App. 1985), perm. app. denied,
(Tenn. 1986). Therefore, this issue is without merit.


                                         B. Clerical Error


        We agree with the trial court that the judgments do not reflect void sentences. Both the
original and the corrected judgment forms indicate that the petitioner is both a Range I standard
offender and a school zone offender. However, the trial court’s intent is clear from the attempted

                                                 -3-
correction. The corrected judgments state that the correction is “to reflect school zone-100%
sentence.” The fact that the trial court inadvertently rechecked the Range I standard offender
classification is a mere clerical error.


        This Court has previously stated that clerical errors do not void a judgment. Ronald W. Rice
v. David Mills, E2003-00328-CCA-R3-PC, 2003 WL 21972930 (Tenn. Crim. App., at Knoxville,
August 19, 2003), perm. app. denied, (Tenn. Feb. 2, 2004). Moreover, Rule 36 of the Tennessee
Rules of Criminal Procedure states that clerical errors in judgments arising from oversight may be
corrected at any time and after such notice, if any, as the court requires.


        For the foregoing reasons, we find that the judgments are not invalid. We must, however,
direct the trial court to reenter judgments that properly list the defendant as a school zone offender.


                                   C. Dismissal of the Petition


        Finally, the petitioner complains that the trial court denied the appointment of counsel. If
a petition fails to allege facts that justify relief, the trial court may deny the petition without an
evidentiary hearing or the appointment of counsel. State ex rel. Edmonson v. Henderson, 421
S.W.2d 635, 636-37 (Tenn. 1967). Relief is afforded only when a judgment is void upon its face.
Archer, 851 S.W.2d at 164. Therefore, this claim is without merit.


                                        III. CONCLUSION


        For the above reasons, we affirm the decision of the trial court, but remand for entry of
corrected judgments to remove the Range I standard offender classification.




                                                       ___________________________________
                                                       J.C. McLIN, JUDGE




                                                 -4-